Name: 96/548/ECSC: Commission Decision of 22 July 1996 on the conclusion of an Agreement between the European Coal and Steel Community and the Government of the Republic of Kazakhstan on trade in certain steel products
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  tariff policy;  European construction;  international trade;  Asia and Oceania
 Date Published: 1996-09-21

 Avis juridique important|31996D054896/548/ECSC: Commission Decision of 22 July 1996 on the conclusion of an Agreement between the European Coal and Steel Community and the Government of the Republic of Kazakhstan on trade in certain steel products Official Journal L 242 , 21/09/1996 P. 0001 - 0001COMMISSION DECISION of 22 July 1996 on the conclusion of an Agreement between the European Coal and Steel Community and the Government of the Republic of Kazakhstan on trade in certain steel products (96/548/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof,Having consulted the Consultative Committee and with the unanimous assent of the Council,Whereas, following the Council Decision of 13 June 1994, the Commission opened negotiations with Kazakhstan, culminating in an Agreement concerning trade in certain steel products covered by the European Coal and Steel Treaty;Whereas the Agreement establishes quantitative limits for the entry into free circulation in the Community of certain steel products for 1996,HAS DECIDED AS FOLLOWS:Article 11. The Agreement with Kazakhstan concerning trade in certain steel products is hereby approved on behalf of the European Coal and Steel Community.2. The text of the Agreement is annexed to this Decision (1).Article 2The President of the Commission will, on behalf of the European Coal and Steel Community, give the notification provided for in Article 10 (1) of the Agreement.Done at Brussels, 22 July 1996.For the CommissionThe PresidentJacques SANTER(1) See page 2 of this Official Journal.